Citation Nr: 0411101	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk







INTRODUCTION

The veteran had active military service from July 1948 to June 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a regional office (RO) rating decision of October 
2001, which denied service connection for left ear hearing loss.  

The appellant filed this appeal in May 2002 and appointed the 
American Legion to represent him in these proceedings. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence necessary for 
the equitable disposition of the appeal.

2.  The veteran had noise exposure and acoustic trauma during 
service.

3. The veteran's current hearing loss is not related to his 
military service.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of facts 
pertinent to his claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim and 
includes an enhanced duty to notify a claimant and his or her 
representative, if any, as to the information and evidence 
necessary to substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
and (c) (2003).  

With respect to VA's duty to notify, the October 2001 rating 
decision on appeal, together with the statement of the case (SOC), 
adequately informed the veteran of the types of evidence needed to 
substantiate his claim.  Furthermore, the RO sent a letter to the 
veteran in April 2001, which explained the VCAA, asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a service connection claim.  In accordance 
with the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining.  The letter 
explained that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., but 
that he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also told 
the veteran to send VA relevant evidence in his possession.  See 
Pelegrini v. Principi,  17 Vet. App. 412 (2003).  Therefore, the 
Board finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board notes that an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a claim 
before expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by the 
veteran.  The veteran's service medical records and his private 
treatment records have been obtained.  There is no basis for 
speculating that additional unattained evidence exists that would 
be relevant to the claim being decided herein.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (B) establishes that the claimant suffered 
an event, injury or disease in service; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve no 
useful purpose.  VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  

II. Legal Analysis

Direct service connection can be established by showing that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

With respect to hearing loss, VA has specifically defined what is 
meant by a "disability" for the purposes of service connection.  
38 C.F.R. § 3.385.  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The United 
States Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has held that 38 C.F.R. 
§ 3.385 did not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability must 
show, as is required in a claim for service connection for any 
disability, that a current hearing disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran has been awarded service connection for right ear 
hearing loss with an evaluation of zero percent.  An evaluation of 
zero percent is assigned whenever the percentage of discrimination 
in one ear is between 52 and 58 with an average puretone decibel 
loss which is between 90 and 97, and any loss of hearing in the 
other ear is not service connected.  Examination findings show 52 
percent discrimination in the right ear and a decibel loss of 95.  

The veteran's service medical records contain an entrance 
examination dated July 1948 which showed a 15/15 whisper voice 
bilaterally.  There is also a discharge examination, dated July 
1951, which showed his whisper voice at 6/15 in his right ear and 
15/15 in his left ear.  Following the receipt of this appeal. The 
Board referred the veteran's case to a medical expert for further 
review.  The medical advisory opinion given found that the 
evidence in this case suggests that it is not likely that the 
veteran's hearing loss is related to his military service.    For 
these reasons, the Board finds that his left ear hearing loss was 
not incurred or aggravated by his active service.  The record is 
devoid of any additional medical evidence supporting the veteran's 
claim of service connection for left ear hearing loss.

As the preponderance of the evidence is against a grant of service 
connection for left ear hearing loss, the evidence is not in 
relative equipoise and the reasonable doubt rule is not for 
application in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is 
denied.


	                        
____________________________________________
C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



